DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25, 29, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
Claim 23 calls for making a mark “relative to a given blood gas test measured for the patient”; the claim does not call for performing a blood gas test, or obtaining information indicative of a test, or any other step that might allow the mark to be made relative to a blood gas test time measured for the patient. It is not clear whether the method should call for actively performing the measurement, or merely receiving historical data relating to a measurement, or data from some other source. Still further, it is unclear how to enter a mark “relative to” a test as compared to making a mark indicating a test time, or a mark indicating the result of the test. It is also unclear how this task is to be performed – by a user? The could be performed by either a user or the system does not provide any clarity as to how it is performed. If the mark merely indicates that a test was performed at a particular time it should be claimed as the trend being marked to indicate the test rather than the trend being marked “relative to” the test because “relative to” does not provide any indication of what, how, or where the mark is made.
Claim 24 calls for “detecting spontaneous breathing” and displaying an indication of invalidity “when a spontaneous breath is detected”; the claim does not provide any indication of how such a breath might be detected. It is not clear whether the detection is made using only the CO2 measurements obtained with the capnograph, or via some other unspecified data input, or if this is just some sort of general observation made by an observer, as the claim also does not specify that this task is performed by the processor used for other tasks. This issue is also found in claim 25, which calls for “displaying spontaneous breaths”, and claims 29 and 31; claim 25 is additionally unclear in that it is unclear how breaths are displayed (as a trend? An icon? A message?).
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. Claims 23-25 and 31 cannot be further treated until their scope has been clarified.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) finding a parameter related to carbon dioxide in air sampled from exhalation of a ventilated patient, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the analysis of the sampled breath (the abstract idea) is executed using a generic computing element (processor) which does no more than provide a technological environment for execution of the idea (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are only a capnograph which samples air obtained via an endotracheal tube, a conventional sampling device recited at a high level of generality for performing the extrasolution activity of data gathering (See MPEP 2106.05(d), where determining the level of a biomarker by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be 
The dependent claims also do not add anything significantly more, as claims 22-31 are directed only to additional aspects of the abstract idea and/or the postsolution activity of displaying results.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaffe (US 2008/0228096) in view of McGrail (US 4584998) and Makower (US 2008/0154250).
2) related parameter in exhaled breath of a ventilated patient comprising: providing ventilation to the patient (paragraph [0033]); sampling, via a capnograph connected to an endotracheal tube, breath from the patient (paragraph [0035], [0052]); determining, using a processor, the C02 related parameter in exhaled breath of the patient based on C02 measurements obtained from the capnograph (paragraphs [0054], [0055]); and identifying and indicating, using the processor, a trend in the C02 related parameter on a display of the capnograph (paragraph [0056]). Jaffe does not disclose the ventilation being high frequency ventilation and the ventilation and sampling being done using a double lumen endotracheal tube. McGrail teaches a method for evaluating a carbon dioxide (C02) related parameter in exhaled breath of a patient ventilated with High Frequency Ventilation (HFV), the method comprising: providing HFV to the patient (abstract; column 3, lines 29-30); sampling breath from a distal area of a trachea of the patient using a double lumen endotracheal tube (ETT) (figure 1) comprising a main endotracheal tube (element 4) and a second endotracheal tube (element 40), the second endotracheal tube terminating at a first distal opening located within the main endotracheal tube and adjacent to a distal opening of the main endotracheal tube (column 6, lines 12-16), wherein the second endotracheal tube is located inside an inner wall of the main endotracheal tube (figure 2) and the distal opening of the second endotracheal tube is in fluid communication with a main endotracheal lumen of the main endotracheal tube (column 6, lines 15-16), wherein a proximal end of the second endotracheal tube is fluidly coupled to the monitoring device (via elements 16 and 20). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed the method of Jaffe using a double lumen endotracheal 
McGrail does not teach the second tube having a distal end with two or more apertures. Makower teaches a tube for use in a trachea that includes a plurality of apertures at the sampling end (paragraph [0155], [0158])in order to increase the chances of at least one opening remaining unclogged. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Jaffe using an endotracheal tube like that of McGrail with the second tube having a plurality of distal apertures, as taught by Makower, in order to provide increased chances of non-clogged apertures. The Examiner notes that, as the second tube’s distal end is in the main tube, the additional apertures would inherently be in fluid communication with it. 
Regarding claim 22, Jaffe further discloses that the trend is a change in the C02 related parameter over a period of time (figure 10).  

Claim 21, 22, 26, and 28-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniels (US 6099481) in view of McGrail and Makower.
Regarding claim 21, Daniels discloses a method for evaluating a carbon dioxide (CO2) related parameter in exhaled breath of a ventilated patient comprising: providing ventilation to the patient (abstract); sampling, via a capnograph connected to an endotracheal tube (figure 1), breath from the patient (column 3 line 58 to column 4 line 12); determining, using a processor, the CO2 related parameter in exhaled breath of the patient based on CO2 measurements obtained from the capnograph (column 3 line 58 to column 4 line 12; column 5, lines 46-52); 
McGrail does not teach the second tube having a distal end with two or more apertures. Makower teaches a tube for use in a trachea that includes a plurality of apertures at the sampling end (paragraph [0155], [0158])in order to increase the chances of at least one opening 
Regarding claim 26, Daniels further discloses that the trend is displayed as a graph indicating a change in the CO2 related parameter over time (figure 14).  
Regarding claim 28, Daniels further discloses that the display comprises a main waveform display and a second display, and wherein the CO2 related parameter is displayed on the main waveform display and the trend is displayed on the second display (figures 13-15, 18, 20). Daniels does not disclose the relative sweep rates of each display, particularly the main waveform display having a first sweep rate and the second display having a second sweep rate that is less than the first sweep rate, but "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05). As such it would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Daniels and optimized the relative sweep rates used to display the various parameters in order to provide the most accurate or useful representation of the data. 
Regarding claim 29, Daniels further discloses that the CO2 related parameter comprises a respiratory rate (figure 18).  
2 (EtCO2) value is displayed, wherein the normal mode is not HFV.  However, it would have been a mere matter of design choice for one of ordinary skill in the art at the time the invention was made to have displayed data in this particular configuration, since Applicant has not disclosed use of this particular layout as providing a particular advantage, solving a stated problem, or serving a different purpose than that of the display layouts of Daniels. Moreover, it appears that either layout would perform equally well to allow observation of data. As such, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have followed Daniels, as modified by McGrail, with the display displaying a CO2 concentration at a position on the display where in a normal mode an end tidal CO2 (EtCO2) value is displayed, wherein the normal mode is not HFV, because such a modification would have been considered a mere design consideration that fails to patentably distinguish over Daniels and McGrail.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniels, McGrail, and Makower, as applied above, and further in view of Meserol (US 2003/0229517).
Daniels does not disclose the trend being displayed as a table indicating a change in the CO2 related parameter over time; Meserol teaches a method of managing and displaying medical data, where data can equally be displayed in graph or table formats to show a change . 

Response to Arguments
Applicant's arguments filed 4 September 2020 have been fully considered but they are not persuasive.
Regarding claim 23’s rejection under 112, Applicant appears to misunderstand the rejection. The issue is not how such a mark indicating a blood gas test could be useful to a physician, but where the data needed for making a mark is obtained and how the mark is made. Specifying that the test took place/takes place? at some predetermined time does not provide any clarity as to the actual performance of the test or how the results of that test are entered into the system, if at all. It remains entirely unclear what is meant by a mark being entered “relative to” a test. 
Similarly, Applicant appears to misunderstand the rejections of claims 24, 25, 29, and 31. In theory spontaneous breathing can be detected; this is not the issue. However, the claims do not set forth this being done by the processor or an observer, or what data is used (if any), or present any limitations regarding the actual execution of this step – as such, these elements are missing from the claims. The passage supposedly presenting instructions for how to do so does not provide any clarity, as it first indicates how the processor would suspect, not detect, a spontaneous breath, and then states that a spontaneous breath “is counted every 2 
Regarding the rejections under 101, Applicant repeats the argument that the recited endotracheal tube presents a particular machine such that the measurements of HFV parameters are not mere data gathering. This is still entirely unpersuasive. The claims are directed to a method of analyzing data which happens to be obtained via an ETT. Per the MPEP, “[u]se of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)).” (see MPEP 2106.05(b)) Equally, nothing in the analysis of the data as recited in the claims requires it to be obtained via this “particular” ETT or even using HFV, as the claims merely call for finding a trend in CO2 related data. 

Applicant still argues that McGrail does not teach sampling; this is entirely inaccurate. The rejections clearly cite to McGrail’s discussion of the “irrigation/monitoring lumen”, not the insufflation lumen –the monitoring lumen is used for monitoring (that is, sampling and removal of fluid). Still further, the only structural difference between these two lumens in McGrail is their size, and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim – even if the rejections above cited to the insufflation lumen, it would still be capable of being used to remove rather than deliver fluids and would still meet the claim. McGrail might not use the term “sampling” but does clearly use the word “monitoring” and teaches using the monitoring lumen to do tasks like the actual claimed task of capturing and analyzing breath; a reference is not required to use the same exact words as a claim in order to show that the concepts exist in the art.
Applicant then argues that one would not be motivated to incorporate the teachings of Makower because Makower teaches that a filter could be used to prevent an aperture from clogging; the Examiner notes that Applicant’s quotation of Makower includes the teaching that the device could also simply have a plurality of apertures 520, and clearly teaches that this is an alternative option for preventing clogs by stating that the apertures and/or a screen can be 
The claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791